_____________

                              No. 96-3812EM
                              _____________

Earl McAfee,                        *
                                    *
           Plaintiff-Appellant,     *
                                    *
      v.                            *
                                    *
Simon Risk, Individually and as     *   Appeal from the United States
a Police Officer; James Whyte,      *   District Court for the Eastern
Individually and as a Police        *   District of Missouri.
Officer;                            *
                                    *         [UNPUBLISHED]
           Defendants-Appellees,    *
                                    *
City of St. Louis,                  *
                                    *
           Defendant.               *
                              _____________

                       Submitted:   February 4, 1997

                        Filed: February 10, 1997
                              _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judge.
                              _____________


PER CURIAM.


     Earl McAfee appeals the district court's judgment entered on an
adverse jury verdict in McAfee's civil rights action.       McAfee neither
provided a trial transcript nor requested one at government expense.     To
the extent discernible, McAfee's claims of error relate to matters of
evidence and purported judicial bias and are not subject to meaningful
review without a trial transcript.     See Fed. R. App. P. 10(b) (duty of
appellant to order transcript); Meroney v. Delta Int'l Mach. Corp., 18 F.3d
1436, 1437 (8th Cir. 1994); Schmid v. United Bhd. of Carpenters & Joiners,
827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071
(1988).   We thus dismiss McAfee's appeal.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-